DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/08/2019 and 01/06/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(1) as being anticipated by Ishii (pub # 20150272465).

Consider claim 1. Ishii teaches A brain-controlled wearable display device, (abstract).
comprising 
a display panel, (paragraph 0015, display module).
a display control circuit, (fig. 1 and paragraph 0030 processing unit 110).
and a brain control circuit connected with the display control circuit, (paragraph 0027 and fig. 1 brainwave sensors 106).
wherein the brain control circuit is configured to generate a control instruction according to a brain wave; (paragraph 0029, brainwave sensors 106 send brainwave signals 108 to processing unit 110).
and the display control circuit is configured to control the display panel according to the control instruction.  (Fig. 1 and paragraph 0030 display module 114 displays visual representation of the one or more user-feedback values 112 computed from the brainwave signals). 

Consider claim 13. Ishii further teaches  A brain-controlled display method applied to the brain- controlled wearable display device according claim 1, comprising: 
generating, by a brain control circuit, a control instruction according to a brain wave; (paragraph 0029, user-feedback values 112).
(Fig. 1 and paragraph 0030 display module 114 displays visual representation of the one or more user-feedback values 112 computed from the brainwave signals).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2, 4, 8, 9, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (pub # 20150272465) in view of Zavracky et al (pub # 20010019371).

Consider claims 2 and 15. Ishii further teaches The brain-controlled wearable display device according to claim 1, 
wherein the display panel comprises a transparent display module (Fig. 5 and paragraph 0063, display module 514).
the display control circuit comprises a display drive sub-circuit (Fig. 5 and paragraph 0068, LED controller 548).
an output terminal of the brain control circuit is connected with an input terminal of the display drive sub-circuit and an input terminal of the transmittance control sub- circuit, (Fig. 5 and paragraph 0068, LED controller 548 may receive the user-feedback value 512 from the signal processor 544).
an output terminal of the display drive sub-circuit is connected with an input terminal of the transparent display module, (Fig. 5 and paragraph 0068, LED controller 548 may provide a control signal 546 to the display module).
the control instruction comprises a display control instruction, and the display drive sub- circuit is configured to control the transparent display module according to the display control instruction; (paragraph 0068, LED controller 548 may provide a control signal 546 to the display module 514 to display a visual representation based on the one or more user-feedback values 512).
Ishii does not specifically disclose and a light valve structure disposed at a surface of the transparent display module away from a display surface of the transparent display module; and a transmittance control sub-circuit; an output terminal of the transmittance control sub-circuit is connected with an input terminal of the light valve structure; and/or the control instruction comprises a transmittance control instruction, and the transmittance control sub-circuit is configured to control a light transmittance of the light valve structure according to the transmittance control instruction.
However Zavracky et al does teach and a light valve structure disposed at a surface of the transparent display module away from a display surface of the transparent display module; (Fig 1A and paragraphs 0041 and 0042, display comprising pixels with a liquid crystal material lying between the pixels, thus a light valve structure).
and a transmittance control sub-circuit; (Fig. 1B and paragraph 0043, drive circuit).
an output terminal of the transmittance control sub-circuit is connected with an input terminal of the light valve structure; (paragraph 0043, circuit 18 sends a signal to the pixels).
and/or the control instruction comprises a transmittance control instruction, (paragraph 0043).
and the transmittance control sub-circuit is configured to control a light transmittance of the light valve structure according to the transmittance control instruction. (paragraph 0043).



Consider claim 4. Ishii further teaches  The brain-controlled wearable display device according claim 2, wherein the brain-controlled wearable display device further comprises a hat-type body and a visor frame, (paragraph 0026, wearable fixture may be a head covering (e.g., a cap, hat, helmet, etc.), Fig. 4 and paragraph 0058, brim portion 434).
the display panel is disposed on the visor frame, and the display control circuit and the brain control circuit are both provided on the hat-type body. (Fig. 4 and paragraph 0060, display module 414 attached to bottom side of the brim portion 434, also see Fig. 4 and paragraph 0059 for processing unit 410 attached to hat body).

Consider claims 8 and 17. Ishii further teaches The brain-controlled wearable display device according to claim 2, wherein the display drive sub-circuit comprises a brightness control sub-circuit; (See at least paragraph 0039 where Ishii discloses that the display module can turn on and off the LEDs, thus a brightness control sub-circuit).
(paragraph 0039, display module lights up an LED when a target state 111, the target state 111 is based on the brain wave information from the brain control circuit). 
the display control instruction comprises a brightness control instruction, and the brightness control sub-circuit is configured to adjust a display brightness of the transparent display module according to the brightness control instruction.  (paragraph 0039, display module can turn on and off LEDs, thus controlling the brightness of the display).

Consider claims 9 and 17. Ishii further teaches The brain-controlled wearable display device according to claim 2, wherein the display drive sub-circuit comprises a switch control sub-circuit; the output terminal of the brain control circuit is connected with an input terminal of the switch control sub-circuit, and an output terminal of the switch control sub-circuit is connected with the transparent display module; the display control instruction comprises a switch control instruction, and the switch control sub-circuit is configured to turn on or turn off the transparent display module according to the switch control instruction. (paragraph 0039, display module can turn on and off LEDs). 



Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (pub # 20150272465) in view of Zavracky et al (pub # 20010019371) and further in view of Anderson (pub # 20180005441).

Consider claim 3. Ishii in view of Zavracky et al does not specifically disclose The brain-controlled wearable display device according to claim 2, wherein the display drive sub-circuit comprises a switching sub-circuit, the output terminal of the brain control circuit is connected with an input terminal of the switching sub-circuit, an output terminal of the switching sub-circuit is connected with the input terminal of the transmittance DM_ US 153453468-1.081236.0107Application No. Not Yet AssignedDocket No.: 081236-0107Amendment dated July 5, 2018First Preliminary Amendmentcontrol sub-circuit and the input terminal of the transparent display module; display modes of the transparent display module comprises an AR display mode and a VR display mode; the display control instruction comprises a mode switching control instruction through which a display mode of the transparent display module is switched into the AR display mode or the VR display mode; the switching sub-circuit is configured to identify the mode switching control instruction to obtain an identification result, and to switch a display mode of the transparent display module according to the identification result; the transmittance control sub-circuit is further configured to control the light transmittance of the light valve structure according to the identification result.  However Anderson in at least the abstract and paragraph 0015 discloses system and method of switching between an AR display mode and a VR display mode of a wearable VR display for a user.  Therefore it would have been obvious to one of ordinary skill in the art to combine the system and method of switching between an AR mode and a VR mode disclosed by Anderson with the system and method of Ishii in view of Zavracky et al so as to make .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (pub # 20150272465) in view of Zavracky et al (pub # 20010019371) and further in view of Lewis (pub # 20130208234).

Consider claim 12. Ishii in view of Zavracky et al does not specifically disclose The brain-controlled wearable display device according to claim 4, wherein the brain-controlled wearable display device further comprises a solar cell configured to provide power to the display control circuit, the display panel and a brain control unit circuit, and the solar cell is provided on an outer surface of the hat-type body.  However Lewis in at east paragraph 0073 discloses a head wearable display device that could be powered by a solar cell placed on said device.  Therefore it would have been obvious to one of ordinary skill in the art to modify the device of Ishii to include a solar device as disclosed by Lewis in order to improve the device by providing a self-charging system. 






Allowable Subject Matter
Claims 5-7, 10, 11, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Consider claim 5. The prior art of record does not teach or render obvious The brain-controlled wearable display device according to claim 4, wherein a rotating shaft is provided on the hat-type body, the visor frame is movably connected to the rotating shaft; the visor frame or the rotating shaft is provided with a deflection adjustment component, and the deflection adjustment component is configured to adjust the visor frame or the rotating shaft to control a deflection of the visor frame relative to the hat-type body.

Claims 6 and 7 are objected to due to their dependency from claim 5.


Consider claim 10. The prior art of record does not teach or render obvious The brain-controlled wearable display device according to claim 4, wherein the brain control circuit comprises a signal detection sub-circuit, a signal analysis sub- circuit and an instruction generation sub-circuit which are provided in the hat-type body; an output DMUS 153453468-1.081236.0107Application No. Not Yet AssignedDocket No.: 081236-0107 Amendment dated July 5, 2018 First Preliminary Amendment terminal of the signal detection sub-circuit is connected to an input terminal of the instruction generation sub-circuit via the signal analysis sub-circuit; an output terminal of the instruction generation sub-circuit is connected with an input terminal of the display control circuit; the signal detection sub-circuit is configured to detect a brain wave signal; the signal analysis sub-circuit is configured to analyze the brain wave signal to obtain brain wave expression information; and the instruction generation sub-circuit is configured to generate a control instruction according to the brain wave expression information.  

Claim 11 is objected to due to its dependency from claim 10.


Consider claim 14. The prior art of record does not teach or render obvious The brain-controlled display method according to claim 13, wherein the brain control circuit comprises a signal detection sub-circuit, a signal analysis sub-circuit and an instruction generation sub-circuit; an output terminal of the signal detection sub-circuit is connected to an input terminal of the instruction generation sub-circuit via the signal analysis sub-circuit; an output terminal of the instruction generation sub-circuit is connected with an input terminal of the DMUS 153453468-1.081236.0107Application No. Not Yet AssignedDocket No.: 081236-0107 Amendment dated July 5, 2018 First Preliminary Amendment display control circuit; generating, by the brain control circuit, the control instruction according to the brain brave wave comprises: detecting, by the signal detection sub-circuit, a brain wave signal; analyzing, by the signal analysis sub-circuit, the brain wave signal to obtain brain wave expression information; and generating, by the instruction generation sub-circuit, the control instruction according to the brain wave expression information. 


The brain-controlled display method according to claim 15, wherein the display drive sub-circuit comprises a switching sub-circuit, a visor frame or a rotating shaft is provided with a deflection adjustment component, an output terminal of the switching sub-circuit is connected with an input terminal of the transmittance control sub-circuit, an input terminal of the transparent display module and an input terminal of the deflection adjustment component; display modes of the transparent display module comprises an AR display mode and a VR display mode;  DM US 153453468-1.081236.0107Application No. Not Yet AssignedDocket No.: 081236-0107 Amendment dated July 5, 2018 First Preliminary Amendmentcontrolling, by the display drive sub-circuit, the transparent display module according to the display control instruction comprises: identifying, by the switching sub-circuit, a mode switching control instruction included in the display control instruction, to obtain an identification result, and switching, by the switching sub-circuit, a display mode of the transparent display module according to the identification result; controlling, further by the transmittance control sub-circuit, the light transmittance of the light valve structure according to the identification result; adjusting, by the deflection adjustment component, the visor frame or the rotating shaft according to the identification result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222.  The examiner can normally be reached on Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624